Citation Nr: 0600134	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An October 2002 rating decision 
denied the veteran's claim, and he perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2004, the Board remanded the case to the RO for 
scheduling of a Travel Board hearing.  

In a September 2004 letter, which was received be the RO in 
October 2004, the veteran requested a postponement of his 
then-as-yet unscheduled hearing.  An April 2005 AMC letter 
informed the veteran that his remanded appeal was being 
transferred to the RO so that a hearing could be scheduled.  
A May 2005 RO letter informed the veteran that, in all 
likelihood, his hearing would be scheduled for August 2005, 
which would allow him sufficient time to obtain additional 
evidence and appoint another representative.

A September 2005 RO letter informed the veteran that his 
Travel Board hearing was scheduled for October 24, 2005.  In 
early October 2005, the RO received a letter from the veteran 
which requested a rescheduling of the hearing due to his 
scheduled surgery in late October 2005 and other medical 
appointments.  He followed up this request with a telephone 
request, and the undersigned Veterans Law Judge granted the 
veteran's request to reschedule the hearing.

In November 2005, the RO returned the case to the Board 
without rescheduling the veteran's Travel Board hearing.  The 
claims file reflects no record of the veteran having 
withdrawn his request for a hearing or any other reason for 
the case having been returned to the Board without a hearing.

Accordingly, the case is REMANDED for the following:

The RO shall schedule a hearing at the 
RO, as requested, before a Veterans Law 
Judge at the earliest available 
opportunity, in accordance with 
applicable procedures, and notify the 
veteran of the date and time thereof.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

